Judgment affirmed, with costs to the respondent. No opinion. Present — Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.; Dore, J., dissents and votes to reverse and grant a new trial on the ground that the verdict in plaintiff's favor against defendant is clearly against the overwhelming weight of the evidence; Cohn, J., dissents and votes to reverse and dismiss the complaint on the ground that there was no proof of negligence on the part of employees of the fire department of the city of New York as asserted by plaintiff in his complaint.